DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains more than 150 words. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. See MPEP § 608.01 (b).
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). 
Claims 1 and 12 each recites "... the BS assigns an Angle of Arrival (AoA) for each UE as the beam angular pointing position on which a highest uplink probe signal quality is received from the UE” (lines 6-7 of claim 1; lines 7-8 of claim 12), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
[t]he BS carries out a spatial search of the uplink probe signal of a UE, and assigns the BS beam angular pointing position on which a highest uplink probe signal quality is received as the Angle of Arrival (AoA) of signals from the UE. (see, ¶0026).
	

Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informality:  
Claim 1 recites a machine claim, “A system for optimization ...” (line 1), and the list of devices (i.e. UE(s) and BS(s)) in the preamble.  The body of the claim recites the action steps: “... transmits ...; ... forms ...; ... assigns ... and forms ...”. For clarity and placing the claim into a proper machine claim, it is suggested to replace “A system for optimization ...“ with “A system for optimization ...., the system comprising: a plurality of UEs and a plurality of BSs” or the like, so that the aforementioned list of devices, comprised by the terminal, which are performing these actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II). Claim 12 is objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “BS beams toward UEs” (line 1). It is suggested to replace it with “beams of a plurality of base stations (BSs) toward a plurality of user equipments (UEs)” for clarity. Claim 12 is objected to at least based on a similar rational applied to claim 1.
Claim 1 recites, “the UE and BSs ... ” (line 1). It is suggested to replace it with “the plurality of UEs and the plurality of BSs” for clarity. Claim 12 
Claim 1 recites, “each UE” (line 4) and “a BS” (line 5). It is suggested to replace them with “each UE of the plurality of UEs” and “a BS of the plurality of BSs”, respectively for clarity. Claim 12 is objected to at least based on a similar rational applied to claim 1.
Claim 2 recites, “-- comprises of --” (line 1). It is suggested to replace it with “--comprises --” or the like, if the applicant intended to recite an open-ended claim. Claims 4 and 7 are objected to at least based on a similar rational applied to claim 2.
Claim 4 recites, “N UEs communicate with one BS” (line 2). It is suggested to replace it with “N UEs of the plurality of UEs communicate with the BS of the plurality of BSs” for clarity. Claims 7 and 12 are objected to at least based on a similar rational applied to claim 4.
Claim 4 recites, “the i-th column” (line 5) and “the i-th UE” (line 6). It is suggested to replace it with “an i-th column” and “an i-th UE of the N UEs”, respectively for clarity. Claims 10-11, 14 and 19-20 are objected to at least based on a similar rational applied to claim 4.
Claim 6 recites, “a set of M beamforming ... a downlink dedicated beam” (line 2). It is suggested to replace it with “the set of M beamforming ... the downlink dedicated beam” for clarity. Claims 9, 16 and 18 are objected to at least based on a similar rational applied to claim 6.
Claim 14 recites, “the channel impulse response” (line 2). It is suggested to replace it with “a channel impulse response” for clarity. Claim 19 is objected to at least based on a similar rational applied to claim 14.
Claims 2-11 and 13-20 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “the BS assigns an Angle of Arrival (AoA) for each UE as the beam angular pointing position on which a highest uplink probe signal quality is received from the UE” (line 6). It is unclear in what relationship “an Angle of Arrival (AoA)” is associated with “the beam angular pointing position” and what is meant by assigning the AoA as the beam angular pointing position”.  Claim 12 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “a BS antenna aperture” (line 3). It is unclear in what relationship it is associated with “at least one antenna aperture“ (line 2 of claim 1). Claims 7 and 12 are rejected at least based on a similar rational applied to claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claim 4 recites, “N UEs” (line 2) and “M antenna elements” (line 3). Since the ranges of “N” and “M” are not defined in the claims, it is unclear what the limitations are meant by. Claims 7 and 12 are rejected at least based on a similar rational applied to claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claim 5 recites, “a UE” (line 2). Claim 6 recites, “one UE” and “N-1 UEs” (line 2). It is unclear in what relationship they are associated with “UEs” or “N UEs” or “each UE”, as recited in the preceding claims. Claims 8-9, 15-16 and 17-18 are rejected at least based 
Claims 10-11 each recites, “i-th BS hardware transmit path” (line 2). It is unclear whether it refers to: “a hardware transmit path of an i-th BS of the plurality of BSs” or “an i-th hardware transmit path of the BS”. Claims 19-20 are rejected at least based on a similar rational applied to claims 5-6. For the sake of examination purpose only, it is interpreted as best understood.
Claims 15-18 each recites, “uplink dedicated beam ”. It does not make sense that “uplink dedicated beam” is formed by the base station since the term “uplink” would be associated with a direction from the UE to the BS. For the sake of examination purpose only, it is interpreted as best understood.
Claims 1-11 and 13-20 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. 2018/0287691).

Regarding claim 1, Tsuda teaches, a system for optimization of BS beams toward UEs [FIGS. 1-2; ¶0066 and 0140-0145, 0166-0173, radio access network (RAN) where a base station estimates an angle of the reference signal, configures beam-forming through estimating angle-of-arrival (AoA) and performs the beam-forming through estimating angle-of-arrival (AoA)], the UE and BSs are equipped with at least one antenna aperture and at least one radio subsystem [FIGS. 1-2; ¶0066, note that every UE (or BS) has at least one antenna with an antenna aperture of a certain value and a sub-system comprising a radio circuit] and are capable of forming at least one beam [FIGS. 1-2; ¶0066, note that every UE (or BS) can form a beam carrying a wireless signal], wherein: 
each UE transmits an uplink probe [¶0056-0060, 0134-0145, 0166-0173, UE transmits a reference signal (to one or more base stations or TRPs and relay nodes acting as distributed unit)]; 
a BS forms an uplink search beam forming a multitude of beam angular pointing positions [¶0056-0059, 0140-0145, 0166-0173, base station receives the reference signal(s) from the UE for measurement of the reference signal (¶0143) (note that this requires search for the reference signal(s) and forms a search beam) and angle(s) (i.e., beam angular pointing position) of the reference signal(s) are (is) estimated/formed]; 
the BS assigns an Angle of Arrival (AoA) for each UE [¶0056-0059, 0140-0145, 0166-0173, the base station estimates an angle of the reference signal and configures beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)]; and
the BS forms a downlink dedicated beam toward the AoA of each UE [¶0056-0060, 0140-0145, 0166-0173, the base station performs the beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)] (i.e., forms downlink beam toward the AoA) to form a transmission signal toward the UE; note that the transmission signal toward the UE formed based on the beam forming through the estimating the AoA to the uplink reference signal from the UE is specific (i.e., dedicated to the UE)].  
Although Tsuda teaches, “the BS assigns an Angle of Arrival (AoA) for each UE” as set forth above, Tsuda does not explicitly teach (see, emphasis), a beam angular pointing position on which a highest signal quality is received.
However, Jalali teaches, an angular pointing position on which a highest signal quality is received [¶0059-0066, an angular beam position that provides highest signal quality (is chosen as a beam position at which the cell site points its beam toward the aerial platform)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda by including the above-mentioned features, as taught by Jalali, because it would provide the system with the enhanced capability of improving data rates of aerial platforms during hand-off situations [¶0109 of Jalali].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. US 2018/0287691) and further in view of Song et al (US Publication No. 2006/0098752).

Regarding claim 2, Tsuda in view of Jalali teaches the system of claim 1 as set forth above and Tsuda further teaches, the uplink probe comprises of a single reference signal [¶0056-0060, 0134-0145, 0166-0173, (the UE transmits) a (single) reference signal (to one or more base stations or TRPs and relay nodes acting as distributed unit)], Tsuda in view of Jalali does not explicitly teach (see, emphasis), the reference signal comprises of a preamble, spread using a pseudo-noise sequence.  
	However, Song teaches, a signal comprises of a preamble, spread using a pseudo-noise sequence [¶0008 and 0059, each BS serving as a transmitter generates and transmits a signal including a preamble using an allocated PN code to a terminal].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Jalali by including the above-features, as taught by Song, because it would provide the system with the enhanced capability of allowing the terminal to distinguish each base station in multicell and multisector environments [¶0008 of Song].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. US 2018/0287691) and further in view of Chen et al (US Publication No. 2014/0003240).

Regarding claim 3, although Tsuda in view of Jalali teaches the system of claim 1 as set forth above and Tsuda further teaches, the BS transmits a signal on the downlink dedicated beam to each UE [¶0056-0059, the beam-forming is set ... such that the transmission signal (i.e., dedicated downlink beam) is directed/transmitted towards the UE], Tsuda in view of Jalali does not explicitly teach (see, emphasis), the BS transmits a reference signal ... and UE uses the reference signal to estimate a channel impulse response between the BS and the UE. 
	However, Chen teaches, BS transmits a reference signal [FIG. 10; ¶0140-141, (UE) receives CSI-RS resources configured for a full set of antenna ports from eNodeB] and UE uses the reference signal to estimate a channel impulse response between the BS and the UE [FIG. 10; ¶0142, the UE uses the CSI-RS resources to measure channel response information between the eNodeB and the UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Jalali by including the above-features, as taught by Chen, because it would provide the system with the enhanced capability of allowing the system to fully exploit the power associated with the increased spatial diversity [¶0035 of Chen].

Claims 7-8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. US 2018/0287691) and further in view of Park et al (US Publication No. 20190132031).


Regarding claim 7, although Tsuda in view of Jalali teaches the system of claim 1 as set forth above and Tsuda further teaches, N UEs communicate with one BS [FIGS. 1-2; ¶0066 and 0166-0173, one or more UEs communicate with a BS 12a; note that N can be “one” or more]; a BS antenna aperture comprises of M antenna elements [¶000059, 0062, 0134 and 0137, at least two antennas of a base station]; the BS forms a responsex using the AoA toward each of the NUEs [¶0056-0060, 0140-0145, 0166-0173, the base station performs beam-forming through/using estimating angle-of-arrival (AoA) to form a transmission signal toward the UE], Tsuda in view of Jalali does not explicitly teach (see, emphasis), M by N array response matrix.
	However, Park teaches, M by N array response matrix [¶0107-0108, weight matrix or pre-coding matrix which functions to properly distribute the transmission information to antennas].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Park with the teachings of Tsuda in view of Jalali since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 8, Tsuda in view of Jalali and Park teaches the system of claim 7 and particularly, Tsuda teaches, “form the downlink dedicated beam toward a UE” as set forth above and Park further teaches, uses the M by N array response matrix to compute a set of M beamforming coefficients [¶0107-0108 and 0345, using a precoding matrix to calculate/estimate a beamforming coefficient].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Park with the teachings of Tsuda in view of Jalali since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a 

Regarding claim 12, Tsuda teaches, a system for optimization of BS beams toward UEs [FIGS. 1-2; ¶0066 and 0140-0145, 0166-0173, radio access network (RAN) where a base station estimates an angle of the reference signal, configures beam-forming through estimating angle-of-arrival (AoA) and performs the beam-forming through estimating angle-of-arrival (AoA)], the UE and BSs are equipped with at least one antenna aperture and at least one radio subsystem [FIGS. 1-2; ¶0066, note that every UE (or BS) has at least one antenna with an antenna aperture of a certain value and a sub-system comprising a radio circuit] and are capable of forming at least one beam [FIGS. 1-2; ¶0066, note that every UE (or BS) can form a beam carrying a wireless signal], wherein: 
each of N UEs transmits an uplink probe [¶0056-0060, 0134-0145, 0166-0173, UE transmits a reference signal (to one or more base stations or TRPs and relay nodes acting as distributed unit)]; 
the BS antenna aperture has M antenna elements [¶0059, 0062, 0134 and 0137, at least two antennas of a base station]; 
a BS forms an uplink search beam forming a multitude of beam angular pointing positions [¶0056-0059, 0140-0145, 0166-0173, base station receives the reference signal(s) from the UE for measurement of the reference signal (¶0143) (note that this requires search for the reference signal(s) and forms a search beam) and angle(s) (i.e., beam angular pointing position) of the reference signal(s) are (is) estimated/formed]; 
the BS assigns an Angle of Arrival (AoA) for each UE UE [¶0056-0059, 0140-0145, 0166-0173, the base station estimates an angle of the reference signal and configures beam-forming through estimating angle-of-arrival (AoA) (see, further ¶0135)]; and 
[¶0056-0060, 0140-0145, 0166-0173, the base station performs beam-forming through/using estimating angle-of-arrival (AoA) to form a transmission signal toward the UE].  
Although Tsuda teaches, “the BS assigns an Angle of Arrival (AoA) for each UE” as set forth above, Tsuda does not explicitly teach (see, emphasis), a beam angular pointing position on which a highest signal quality is received.
However, Jalali teaches, an angular pointing position on which a highest signal quality is received [¶0059-0066, an angular beam position that provides highest signal quality (is chosen as a beam position at which the cell site points its beam toward the aerial platform)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda by including the above-mentioned features, as taught by Jalali, because it would provide the system with the enhanced capability of improving data rates of aerial platforms during hand-off situations [¶0109 of Jalali].
Further, although Tsuda teaches, “the BS forms a response matrix using the AoAs of the N UEs” as set forth above, Tsuda in view of Jalali does not explicitly teach (see, emphasis), M by N array response matrix.
	However, Park teaches, M by N array response matrix [¶0107-0108, weight matrix or pre-coding matrix which functions to properly distribute the transmission information to antennas].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Park with the teachings of Tsuda in view of Jalali since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.


Regarding claim 17, Tsuda in view of Jalali and Park teaches the system of claim 12 and particularly, Tsuda teaches, “form a dedicated beam toward a UE” as set forth above and Park further teaches, uses the M by N array response matrix to compute a set of M beamforming coefficients [¶0107-0108 and 0345, using a precoding matrix) to calculate/estimate a beamforming coefficient].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Park with the teachings of Tsuda in view of Jalali since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. US 2018/0287691) and further in view of Sugar et al (US Publication No. 2004/0087275).

Regarding claim 11, although Tsuda in view of Jalali and Chen teaches the system of claim 7, Tsuda in view of Jalali and Chen does not explicitly teach (see, emphasis), the i-th row of the channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of i-th BS hardware transmit path.  
	However, Sugar teaches, the i-th row of the channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of i-th BS hardware transmit path [FIG. 7; ¶0072-0073, channel matrix H(k) (which has a certain row) is divided by a value of  lH*w*l which is a scalar value represent amplitude and phase response of the particular BS hardware transmit path] . 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Jalali and Chen by including the above-mentioned features, as taught by Sugar, because it would provide the system with the enhanced capability of ultimately converging to transmit weight vectors that achieve nearly the same performance as non-equal gain composite beamforming [¶0072 of Sugar].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. US 2018/0287691) and further in view of Chen et al (US Publication No. 2014/0003240) and further in view of Zhong et al (US Publication No. 2020/0153493).

Regarding claim 13, although Tsuda in view of Jalali and Chen teaches the system of claim 12, and Tsuda further teaches, the BS estimates, for each UE, a response using the uplink probe received on an uplink beam pointed toward the AoA for the UE [¶0056-0060, 0140-0145, 0166-0173, the base station performs beam-forming through/using the reference received from the UE; note that an uplink signal such as the reference signal is transmitted on an uplink beam and the uplink beam is pointed toward the AoA since the base station estimates the AoA based on the uplink reference signal], Tsuda in view of Jalali and Chen does not explicitly teach (see, emphasis), BS estimates a channel frequency response using an uplink probe.
However, Zhong teaches, BS estimates a channel frequency response using an uplink probe [¶0098, access network device calculates uplink channel frequency response based on an uplink signal such as SRS received from a terminal].
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Jalali and Chen by including the above-mentioned features, as taught by Zhong, because it would provide the system with the enhanced capability of making it easier and simpler to implement beamforming operation [¶0114 of Zhong].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Publication No. 2019/0349824) in view of Jalali et al (US Publication No. US 2018/0287691) and further in view of Chen et al (US Publication No. 2014/0003240) and further in view of Sugar et al (US Publication No. 2004/0087275).

Regarding claim 19, although Tsuda in view of Jalali and Chen teaches all the limitations of claim 12, Tsuda in view of Jalali and Chen does not explicitly teach (see, emphasis), the i-th row of the channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of i-th BS hardware transmit path.  
	However, Sugar teaches, the i-th row of the channel impulse response matrix is divided by a complex scalar representing amplitude and phase response of i-th BS hardware transmit path [FIG. 7; ¶0072-0073, channel matrix H(k) (which has a certain row) is divided by a value of  lH*w*l which represents a scalar value represent amplitude and phase response of the particular BS hardware transmit path] . 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Tsuda in view of Jalali and Chen by including the above-mentioned features, as taught by Sugar, because it would provide the system with the enhanced capability of ultimately converging to transmit weight vectors that achieve nearly the same performance as non-equal gain composite beamforming [¶0072 of Sugar].

Allowable Subject Matter
Claims 4-6, 9-10, 14-16, 18 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Xue et al (US Publication No. 2016/0088648) [¶0078-0079]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469